DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed August 26, 2022, claims 2-23 are pending in the application.  The applicant has cancelled claim 1.  The applicant has amended claims 2, 4, 5, 9, 16, and 19.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
5.	Claims 2, 9, 16, and 19 and claims 3-8, 10-15, 17-18, and 20-23, which depend from claims 2, 9, 16, and 19, respectively, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest an apparatus for monitoring a battery device, as recited by the claims, comprising means for sending an alert message to a charging device in response to determining that a threshold has been traversed, the alert message including location information of the battery device indicating a distance between the battery device and the charging device; and a radio transceiver to receive, from the charging device, an indication identifying a nearest charging device based on the alert message.
Redding (US 2013/0257365 A1) discloses an apparatus for monitoring a battery device.  Redding does not disclose, at least, a radio transceiver to receive, from a charging device, an indication identifying a nearest charging device based on the alert message.
Sheng et al. (US 9,748,782 B1) teaches a computing device that comprises a detector and a charging module, each of which is configured to monitor and detect measurable parameters associated with a charging battery, including power, current, and voltage associated with charging the battery.  Sheng does not teach, at least, a radio transceiver to receive, from a charging device, an indication identifying a nearest charging device based on the alert message.
Addison et al. (US 2014/0266695 A1) teaches sending a message indicating a distance between the battery device and the charging device.  Addison does not teach, at least, a radio transceiver to receive, from the charging device, an indication identifying a nearest charging device based on the alert message. 
Hansson (US 6,323,775 B1) teaches means for outputting, from a battery device, an alert message to a user to indicate that the battery needs charging.  Hansson does not teach, at least, a radio transceiver to receive, from the charging device, an indication identifying a nearest charging device based on the alert message.
Rathman (US 5,955,869) teaches that a battery monitor comprises an analog-to-digital (ADC) convertor to convert an output voltage of the battery to a digital value, and the battery device comprising a battery manager to determine the SoCh from the digital value.  Rathman does not disclose, at least, a radio transceiver to receive, from the charging device, an indication identifying a nearest charging device based on the alert message.
Lee et al. (US 2008/0009984 A1) teaches a charging device for monitoring a battery device.  Lee does not disclose, at least, a radio transceiver to receive, from the charging device, an indication identifying a nearest charging device based on the alert message.
Banker et al. (US 2009/0027271 A1) teaches a digital signal processor that performs a time difference of arrival calculation on messages received from the device to determine the location for the device.  Banker does not teach, at least,  a radio transceiver to receive, from the charging device, an indication identifying a nearest charging device based on the alert message.

Examiner’s note:  for purposes of this allowance, a “charging device” is a device that provides charge to another device.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689